      Case 2:16-cv-02026-DGC Document 397 Filed 05/27/20 Page 1 of 2



 1   WO
 2
 3
 4
 5
 6                       IN THE UNITED STATES DISTRICT COURT
 7                            FOR THE DISTRICT OF ARIZONA
 8
 9
10   Continental Circuits LLC,                           No. CV-16-02026-PHX-DGC
11                  Plaintiff/Counterdefendant,          ORDER
12   v.
13   Intel Corporation; Ibiden U.S.A.
     Corporation; and Ibiden Company Limited,
14
                    Defendants/Counterclaimants.
15
16
17          Pursuant to Local Rule of Civil Procedure 5.6, the parties have filed joint motions
18   to seal their letters describing the summary judgment and Daubert motions they intend to
19   file because the letters disclose Defendants’ confidential business information. Docs. 387,
20   391, 394. The parties have lodged the proposed unredacted sealed versions of the letters
21   with the Court (Docs. 389, 390, 392) and have filed redacted public versions on the docket
22   (Docs. 384, 385, 393).
23          Sealing the letters will have no effect on the public’s ability to understand the issues
24   addressed in the letters because lightly redacted copies have been filed in the public docket.
25   The Court finds compelling reasons to seal and will grant the parties’ motions. See
26   Kamakana v. City & Cty. of Honolulu, 447 F.3d 1172, 1179 (9th Cir. 2006); see also
27   Doc. 367 at 12 (order granting the parties’ motions to seal documents containing
28   confidential information).
      Case 2:16-cv-02026-DGC Document 397 Filed 05/27/20 Page 2 of 2



 1          IT IS ORDERED:
 2          1.     The parties’ joint motions to seal (Docs. 387, 391, 394) are granted.
 3          2.     The Clerk is directed to accept for filing under seal Docs. 389, 390, and 392.
 4   The Clerk is further directed to maintain the numbering of the sealed documents as
 5   currently indicated on the docket.
 6          Dated this 27th day of May, 2020.
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                -2-
